Citation Nr: 1036306	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to April 28, 2005.

2.  Entitlement to a compensable rating for bilateral hearing 
loss from April 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefit sought.

The issue of entitlement to a compensable rating for bilateral 
hearing loss from April 28, 2005 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Prior to April 28, 2005, the Veteran's bilateral hearing loss was 
manifested by a Roman Numeral Level III hearing loss in the right 
ear and in the left ear.


CONCLUSION OF LAW

Prior to April 28, 2005, the criteria for a compensable rating 
for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.          38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In regard to an increased rating claim, VA is required to notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will seek 
to provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the June 2005 RO decision in the matter, VA sent a 
letter to the Veteran in August 2004 that fully addressed all 
notice elements concerning his increased rating claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his and 
VA's respective duties for obtaining evidence.

Post-rating, a May 2006 supplemental letter pursuant to the 
Dingess/Hartman decision informed the Veteran how VA determines 
the disability ratings and effective dates.  After issuance of 
the May 2006 letter, and opportunity for the Veteran to respond, 
the October 2006 statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case, is sufficient to cure a timing defect).

In addition to its duty to notify the Veteran with regard to his 
claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished with respect to the 
issue decided here, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records.  
The RO also afforded the Veteran a VA examination in April 2005.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four.  These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear 
(Table VI), and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the percentage 
disability rating (Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.             38 
C.F.R. § 4.86.  In exceptional pattern cases, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  In the instant case, as will be 
shown below, the Veteran has not demonstrated an exceptional 
pattern of hearing loss; therefore, 38 C.F.R. § 4.86 and Table 
VIA will not be considered.

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for Veterans 
Claims held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, the April 
2005 examiner specifically addressed the functional effects 
caused by the Veteran's bilateral hearing loss disability.  The 
Veteran reported that he had current difficulties understanding 
speech, and the examiner found no other functional impairment 
resulting from hearing loss.  Thus, the Board finds that the 
requirements set forth in Martinak for an adequate hearing loss 
examination have been met.

At an April 2005 VA-contracted examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
50
LEFT
15
15
20
60
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 76 percent in the left ear.  The 
puretone threshold average for these findings is 23 for the right 
ear and 40 for the left ear.  As previously noted, the Veteran 
complained of difficulty understanding speech.  There was no 
functional impairment resulting from his bilateral hearing loss, 
and the Veteran's disability resulted in one day lost from work 
each month.

From the results at the April 2005 examination, the right ear 
hearing loss equates to a Roman Numeral III and the left ear 
hearing loss equates to a Roman Numeral III, both under Table VI.  
38 C.F.R. § 4.85.  This combination provides for no more than a 
noncompensable rating under Table VII.  Id.  As such, the claim 
for an increased rating must be denied.

The Board additionally finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of an extraschedular evaluation.  38 
C.F.R.   § 3.321(b)(1).  The rating criteria for the Veteran's 
bilateral hearing loss reasonably describe his disability level 
and symptomatology.  The Veteran has argued that his hearing loss 
affects his work environment because people have to repeat 
themselves, and this has resulted in lost contracts.  The 
Veteran, however, has not presented any evidence that his 
bilateral hearing loss results in a unique disability that is not 
addressed by the rating criteria.  Notably, the rating schedule 
for hearing loss contemplates some degree of hearing loss within 
a noncompensable rating.  See, e.g., 38 C.F.R. § 4.85.  The April 
2005 examiner found that the Veteran had no functional 
limitations due to his hearing loss disability other than 
difficulty understanding speech.  Specifically, there is no 
evidence of frequent hospitalization or marked interference with 
employment caused by this disorder that would suggest that the 
Veteran is not adequately compensated by the regular schedular 
standards.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  Thun, 
573 F.3d 1366.

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See             38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss prior to April 
28, 2005 is denied.


REMAND

The Board finds that a new VA examination is needed to determine 
the extent of the Veteran's current bilateral hearing loss.  In 
this respect, the Veteran last underwent a VA compensation 
examination in April 2005.  Since that time, the Veteran has 
asserted that his hearing has been gradually worsening.  See, 
e.g., June 2005 statement.  Additionally, in his September 2010 
Written Brief Presentation, the Veteran's representative argued 
that the Veteran's bilateral hearing loss was worse than 
contemplated.  The representative requested a more 
contemporaneous examination to determine the current level of the 
severity of the Veteran's service-connected hearing loss 
disability.  The United States Court of Appeals for Veterans 
Claims has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  Considering the lapse of over five years since 
his last examination, together with the assertions by the Veteran 
and his representative that the disability is worsening, the 
Board finds that a new examination is warranted to determine the 
current status of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.

If the Veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

2.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination to assess the current severity of 
his bilateral hearing loss.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished, to include pure tone 
audiometric and speech recognition (Maryland 
CNC) testing, and all clinical findings 
should be reported in detail.

In addition to providing audiometric 
findings, the examiner must provide a 
full description of the functional 
effects of the Veteran's bilateral 
hearing loss on his daily life and on his 
ability to work.  The examiner must provide 
a full rationale for any opinions offered.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a compensable rating 
for bilateral hearing loss from April 28, 
2005, in light of all pertinent evidence and 
legal authority.  If the benefit sought on 
appeal remains denied, the RO should furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran is advised that at least in part the purpose of the 
examination requested in this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655(b), his claim for increase shall result in 
the denial of his claim in the event he fails to cooperate by 
attending the requested VA examination.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


